PER CURIAM.
The appellant, Thomas H. Parrish, appeals the denial of a motion filed pursuant to Rule 3.850 of the Florida Rules of Criminal Procedure. We find little difference between this case and either Williams v. State, 472 So.2d 738 (Fla.1985), or Rogers v. State, 702 So.2d 607 (Fla. 1st DCA 1997), review denied, 717 So.2d 538 (Fla.1998). We therefore hold the trial judge abused his discretion in denying appellant’s request for appointed counsel at the evidentiary hearing. The order on appeal is REVERSED and the case is REMANDED to the trial court for a new hearing with appointed counsel.
BARFIELD, WOLF, and DAVIS, JJ., concur.